DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Acknowledgment 
Claim 1 was amended and field on 7/5/2022.
Claims 8-12 are newly added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allison Olenginski on 8/22/2022.
The application has been amended as follows: 
 in the last line of claim 10, “an associated injection site.” is changed to “an associated injection site and wherein each of the plurality of unique distinctive marks is presented in a user-defined sequence.”.
Claim 11 is canceled. 
Allowable Subject Matter
Claims 1-10, 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 1, a method for creating and facilitating compliance with a personalized injection site rotation plan for a user, comprising: identifying a plurality of injection sites; identifying a plurality of unique distinctive marks; memorializing each user-defined association via a user-defined association tool, wherein said user-defined association tool includes a distinctive mark that corresponds to the unique distinctive mark associated with the user-defined association; and creating the personalized injection site rotation plan for the user by defining a sequence of unique distinctive marks for the user to follow, wherein each unique distinctive mark identifies an associated injection site in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Kondo et al. (US. 20170056605A1)(“Kondo”) is the closest prior art of record. Even though Kondo discloses a method for creating and facilitating compliance with a personalized injection site rotation plan for a user, comprising: identifying a plurality of injection sites; identifying a plurality of unique distinctive marks, but Kondo fails to disclose memorializing each user-defined association via a user-defined association tool, wherein said user-defined association tool includes a distinctive mark that corresponds to the unique distinctive mark associated with the user-defined association; and creating the personalized injection site rotation plan for the user by defining a sequence of unique distinctive marks for the user to follow, wherein each unique distinctive mark identifies an associated injection site.
As to claim 10, a method for creating and facilitating compliance with a personalized injection site rotation plan for a user, comprising: identifying a plurality of injection sites; identifying a plurality of unique distinctive marks; memorializing each user-defined association via a user-defined association tool, wherein said user-defined association tool includes a distinctive mark that corresponds to the unique distinctive mark associated with the user-defined association; and presenting one of the plurality of unique distinctive marks to the user prior to injection to indicate an associated injection site, and wherein each of the plurality of unique distinctive marks is presented in a user-defined sequence in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Kondo et al. (US. 20170056605A1)(“Kondo”) is the closest prior art of record. Even though Kondo discloses a method for creating and facilitating compliance with a personalized injection site rotation plan for a user ( abstract, Fig. 5-19), comprising: identifying a plurality of injection sites (Fig. 5-6, ¶0010); identifying a plurality of unique distinctive marks (Fig. 5-6, ¶0091, ¶0094), but Kondo fails to disclose memorializing each user-defined association via a user-defined association tool, wherein said user-defined association tool includes a distinctive mark that corresponds to the unique distinctive mark associated with the user-defined association; and presenting one of the plurality of unique distinctive marks to the user prior to injection to indicate an associated injection site, and wherein each of the plurality of unique distinctive marks is presented in a user-defined sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 7/5/2022, with respect to limitation “user-defined association tool” and “user-defined sequence” in claims 1 and 10 have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783               

/Lauren P Farrar/Primary Examiner, Art Unit 3783